EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Omholt on March 11, 2022.

The application has been amended as follows: 


1. (Currently amended) A chemical-mechanical polishing composition comprising: 
(a) 	an abrasive comprising colloidal silica, 
(b) 	about 0.001 wt.% to about 1 wt.% of a compound of formula (I):
 
    PNG
    media_image1.png
    106
    230
    media_image1.png
    Greyscale

	(I)
wherein R is 

  
    PNG
    media_image2.png
    275
    386
    media_image2.png
    Greyscale
   


CH2=CHCONHC(CH3)2CH2-, 






8wherein X is independently O or a covalent bond, 
or an alkali metal salt thereof, 

    PNG
    media_image3.png
    52
    392
    media_image3.png
    Greyscale
(c) 	a compound of formula (II): 
(II)

wherein R9 is H or a hydroxyalkyl, and 
wherein m is an integer of from 2 to about 6, 
(d) 	hydrogen peroxide, and 
(e) 	water, 
wherein the polishing composition has a pH of about 1 to about 5.

5. (currently amended)    The polishing composition of claim 1, wherein the compound of formula (I) is 

Cancel claim 6. 

11. (Currently amended) A method of chemically mechanically polishing a substrate comprising: 

(ii) providing a polishing pad, 
(iii) providing a chemical-mechanical polishing composition comprising: 
(a) 	an abrasive comprising colloidal silica, 
(b) 	about 0.001 wt.% to about 1 wt.% of a compound of formula (I):
 
    PNG
    media_image1.png
    106
    230
    media_image1.png
    Greyscale

	(I)
wherein R is 

  
    PNG
    media_image2.png
    275
    386
    media_image2.png
    Greyscale
   


CH2=CHCONHC(CH3)2CH2-, 






8 wherein X is independently O or a covalent bond, 
or an alkali metal salt thereof, 

    PNG
    media_image3.png
    52
    392
    media_image3.png
    Greyscale
(c) 	a compound of formula (II): 
(II)

wherein R9 is H or a hydroxyalkyl, and 
wherein m is an integer of from 2 to about 6, 
(d) 	hydrogen peroxide, and 
(e) 	water, 
wherein the polishing composition has a pH of about 1 to about 5,
(iv) contacting the substrate with the polishing pad and the chemical-mechanical polishing composition, and 
(v) moving the polishing pad and the chemical mechanical polishing composition relative to the substrate to abrade at least a portion of a surface of the substrate to thereby polish the substrate.



Cancel claims 16, 22-28.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 2/22/22, with respect to the rejection of claims 1-5, 7, 9-15, 17-21 under 35 USC 102, 103 over Yamaguchi or over Yamaguchi in view of Zhang have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
	The arguments are not persuasive for claims 22-28 over Brusic in view of Yamaguchi, and therefore those claims are cancelled above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458. The examiner can normally be reached Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANITA K ALANKO/Primary Examiner, Art Unit 1713